Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in the Registration Statement (Form S-8) pertaining to the 2007 Non-Employee Director Equity Compensation Plan and related Prospectus of Arotech Corporation and to the incorporation by reference therein of our report dated March 30, 2006, with respect to the consolidated financial statements and schedules of Arotech Corporation, included in its Annual Report (Form 10-K) for the year ended December 31, 2005, filed with the Securities and Exchange Commission. /s/ Kost, Forer, Gabbay & Kasierer Kost, Forer, Gabbay & Kasierer A Member of Ernst & Young Global Tel-Aviv, Israel October 16, 2007
